UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4541


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHNNIE B. GRAY,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cr-01029-JFA-1)


Submitted:   September 9, 2011           Decided:   September 16, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Dean A. Eichelberger, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnnie B. Gray pleaded guilty without the benefit of

a   plea   agreement      to    copyright          infringement,       in     violation     of

17 U.S.C. § 506(a)(1) (2008) and 18 U.S.C. § 2319(b)(1) (2008).

He was sentenced to twenty-four months’ imprisonment.                               The sole

issue presented on appeal is whether, for purposes of a two-

level enhancement pursuant to U.S. Sentencing Guidelines Manual

(“USSG”) § 2B5.3(b)(3)(A) (2010), Gray “manufactured” infringing

items.     We affirm.

             In assessing a sentencing court’s application of the

Guidelines,    we    review      its     legal      conclusions        de   novo     and   its

factual    findings       for   clear        error.         United    States    v.    Mehta,

594 F.3d 277,    281    (4th    Cir.),          cert.    denied,     131    S.    Ct.   279

(2010).     A district court may apply a sentencing enhancement if

it is supported by a preponderance of the evidence.                                   United

States v. Blauvelt, 638 F.3d 281, 293 (4th Cir. 2011), petition

for cert. filed, 79 U.S.L.W. 3712 (U.S. June 6, 2011) (No. 10-

1473).

             The Guidelines allow for a two-level increase of a

defendant’s     offense         level        when     the    “offense       involved       the

manufacture,       importation,         or    uploading       of     infringing      items.”

USSG § 2B5.3(b)(3)(A).             Here, Gray not only bought and resold

infringing     materials,         but    he        personally        created    infringing

materials using equipment found in his home.

                                               2
           We     therefore    conclude    that    the    district       court’s

application     of   the    enhancement    was    not    clearly   erroneous.

Accordingly, we affirm the judgment of the district court.                    We

dispense   with      oral   argument   because     the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3